 CROCKETT-BRADLEY INC.435Crockett-Bradley Inc.; Concrete Sciences,Inc.;C BMaterials,Inc.; and R.E.Holton,Inc. and Team-sters UnionLocal769, affiliated with InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America.Case 12-CA-5955July 15, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOOn October 31, 1973, Administrative Law JudgeJennie M. Sarrica issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt her recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modified,and hereby orders that the Respondent, Crockett-Bradley, Inc.; Concrete Sciences, Inc.; C B Materials,Inc.; and R E. Holton, Inc., its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order, as modified below.Delete paragraph 1(c), and reletter paragraph I(d)as 1(c).1Chairman Miller and Member Penello agree that a bargaining order isappropriate herein as a part of the remedy However, in accordance with theviews they expressed inSteel-Fab.Inc, 212 NLRB No 41. they do not adoptthe Administrative Law Judge's finding of an 8(a)(5) violation upon whichshe predicated the order They would instead rely solely on the serious andextensive 8(aXI) and (3) violations committed by the Respondent as the basisfor such a bargaining orderMember Fanning dissents to the dismissal of the 8(a)(5) finding of theAdministrative Law Judge, for the reasons stated in his dissent inSteel-Fab.Inc, supraDECISIONSTATEMENT OF THE CASEJENNIE M. SARRICA, Administrative Law Judge: This is aproceeding, under Section 10(b) of the National Labor Re-lations Act, as amended (29 USC § 151,et seq.),hereinafterreferred to as the Act. Based on charges filed on February26, 1973,1 and amended charges filed on May 3, a complaintissued on May 31 presenting allegations that the namedenterprises, collectively referred to as Respondent, commit-ted unfair labor practices within the meaning of Sections8(a)(1), (3), and (5) and 2(6) and (7) of the Act. An answerwas filed on behalf of the named business enterprises deny-ing,inter a/a,that they constitute a single employer forpurposes of this proceeding; that they are subject to thejurisdiction of the Board; or, that the violations alleged werecommitted.Upon due notice the case was tried before me at CoralGables, Florida, on July 9 through 13; July 16 through 20;and July 25 through 27, all inclusive. Representatives of allparties entered appearances and were given an opportunityto be present and participate in the hearing. The GeneralCounsel argued orally on the record at the close of thehearing. Based on the entire record, including my observa-tion of witnesses, and after due consideration of the brieffiled by Respondent, I make the following:FINDINGS AND CONCLUSIONSITHE RESPONDENTThe four corporate enterprises named as the Respondentin this proceeding, each a Florida corporation, share thesame general corporate office and mailing address at 619N.W. 7th Avenue, Fort Lauderdale, Florida. Concrete Sci-ences is a holding company for the other three named cor-porations and functions basically as a management firm forthe operating corporations.Loretta P. Liljestrand owns 40 percent of the stock ofConcrete Sciences. Nicholas R. Sattee also owns 40 percentof that stock, while John Crockett owns 11 percent, FrancisElgrim owns 7 percent, and John Paradise owns the remain-ing 2 percent. Concrete Sciences owns all of the stock ofCrockett-Bradley, C B Materials, and R. E. Holton.J.B. Liljestrand, husband of Loretta, is president of Con-crete Sciences, vice president of Crockett-Bradley, vice pres-ident of C B Materials, and a director of R. E. Holton. Hehas overall responsibility for the operations of the four com-panies. John Crockett is president of Crockett-Bradley andR. E. Holton, vice president of Concrete Sciences, and adirector of C B Materials. He is also the general managerof Crockett-Bradley and C B Materials, and is in charge ofsales, promotion, advertising, public relations, and overallproduction. Francis Elgrim 2 is directly in charge of produc-Unless otherwise indicated all dates are in 19732 It appears that Elgrim is an officer in one or more of the corporationshere involved but the record is not clear as to what corporate title he presentlyholds with which corporationThe names of several other corporations in this conglomerateare stillcarried on the office doors, equipment, and logos of the group. but apparent-ly these have been absorbed into the named corporations Thus, Daisy Mate-rials. Inc. a company which Crockett testified had been dissolved and ofwhich Elgrim may have been president, previously employed the mixer driv-ers.who were reassigned to Crockett-Bradley, and more recently to C BMaterials Also, the CW Brown operation which encompassed the groutingContinued212 NLRB No. 61 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion for Crockett-Bradley and C B Materials John Paradiseis an officer of R. E. Holton and runs that operation. Nich-olas Sattee is secretary-treasurer of Concrete Sciences andisgenerally in charge of the business management func-tions.A J. Kranich, secretary-treasurer of C B Materials,is a CPA and, at the offices of Concrete Sciences, he handlesthe financial matters for all four corporations. Sattee's of-fice is located at the 7th Avenue address. LilJestrand hasoffices at both 7th Avenue and in the trailer at 4205 Ravens-wood Road, Fort Lauderdale, Florida, where Crockett, El-grim, and Paradise have their offices.The four corporations utilize the same accounting firmfor tax reports. All other matters are handled by ConcreteSciences at the 7th Avenue office. The services supplied forthe operating companies include management, accounting,large purchases of equipment and supplies, banking, bill-ings, the administrative staff, and maintenance of equip-ment as well as payroll services. The four companies havea common payroll which is kept on a computer and theyutilize a common account but separate identified checks.The four companies use a common general checking ac-count. The same insurance companies are used for vehiclesand other types of insurance.' LilJestrand,Sattee,Crockett,and Elgrim, as well as Paradise, can sign checks for R. E.Holton. Any one of the first four named individuals can signchecks for Crockett-Bradley, Concrete Sciences, or C B Ma-terials, and the first two named can sign checks from thegeneral checking account used for all four companies.The business of the operating corporations consists pri-marily of functions involving the uses of "gunnite" ° in vari-ous types of construction. Basically, R. E. Holton performsall "commercial" gunnite work, i.e , as a subcontractor per-forming the gunnite work involved in the construction ofsupport columns for large buildings, bulkheads, and largeswimming pools; Crockett-Bradley does pressure groutingand generally, as subcontractor, performs gunnite construc-tion work on private residence size swimming pools; C BMaterials purchases, stores, processes, and supplies the ma-terials used in these operations; and Concrete Sciences,which as noted performs the management functions for theother three corporations, also provides the maintenanceshop and mechanics to service the equipment.Employees of all four corporations work at, or out of, theyard and batching plant at Ravenswood Road where thematerial loading functions and storage are carried on. Sandand cement are received, prepared, and stored there, trucksare parked, cleaned, fueled, and loaded and the day-to-dayscheduling and dispatching functions are performed in atrailer-style building which houses the offices.The job schedules for all of the crews are made up at theRavenswood Road yard where the crew leader or foremanreceives his assignment, picks up the equipped truck, and infunctions has been absorbed by Crockett-BradleyTrucks bearing thosenames are operated by Crockett-Bradley crews and by C B Materials' mixerdriversCrockett-Bradley formerly performed the work now assigned toR E HoltonJ It appears that the health insurance policy held in the name of ConcreteSciences covers employees of all'four companiesGunnite essentially is pneumatically applied concrete which is mixed dryand applied under air pressure,hydratedout of a nozzle at which stage itbecomes wet mix of a no-slump consistencythe case of the grout crews, the needed material, and pro-ceeds to the jobsite. Mixer drivers of C B Materials aredispatched from the yard on a relay basis to the jobsites ofboth "commercial" and "pool" crews supplying them withthe needed gunnite. After the initial morning run, thesetrucks are dispatched pursuant to radio requests from thecrews for material. The labor policies of the four corpora-tionsevolve through discussions among the named corpo-rate officials.Itwas stipulated at the hearing that Crockett-Bradley,C B Materials, and Concrete Sciences constitutea singleemployer for purposes of this proceeding. On the basis ofthe evidence presented, I find that R. E Holton is also apart of the single employer Respondent herein for all pur-poses.11JURISDICTIONItwas admitted in the answer or stipulated at the hearingthat, in the course and conduct of its business operationsduring the year preceding issuance of the complaint herein,a representative period, Respondent provided services in anamount in excess of $50,000 for Rule Pools Co., a Floridacorporation, which is engaged in the business of construct-ing swimming pools on both a residential and commercialbasis and that Rule Pools Co. annually purchases and re-ceives goods and materials valued in excess of $50,000 di-rectly from suppliers located outside the State of Flonda.Additionally, the record establishes that during the pastyear Respondent's gross revenues were in excess of $4 mil-lion, and that it performed work on Fontainebleau Park forTrafalga Developers valued at approximately $750,000 ona project totaling in excess of $10 million. In the past yearRespondent, through C B Materials, purchased in excess of$1 million in materials,$500,000 of this from Maule Indus-tries.Respondent also purchased in excess of $750,000 inequipment from various sources. Gunnite shooting equip-ment purchased outside the State of Florida alone totaled$25,000.Respondent is the exclusive distributor for theState of Florida for the Reed gun manufactured in Califor-nia and used to shoot gunnite. In the past year Respondentsold such equipment to companies located in Ohio andLouisiana with several units costing about $5,000 each. Sixused mixer trucks worth approximately $4,000 each werepurchased in the pastyearfrom a source in the State of NewJersey, and there were purchases of other trucks from localsources. Respondent operated 60 vehicles for which it pur-chased approximately $300,000 in fuel in the past year. Thecost of repair parts during the same period was around$100,000.The foregoing commerce figures amply 5 establish thatthe Respondent herein is engaged in commerce within the5 1 find it unnecessary to consider for purposes ofjurisdiction the evidenceoffered by the Union to show that Respondent, through R E Holton'scollective-bargaining contracts, is a member of employer associations ormultiemployer bargaining groups which collectively would establish thatRespondent is subject to the Board's jurisdiction Although the Respondentrefused to admit to the legal conclusion that it was subject to the jurisdictionof the National Labor Relations Act, and refused to comply with the Union'ssubpoena for financial records, in view of my finding herein I deem itunnecessary to determine whether adverse inferences are appropriate, asurged by the Union CROCKETT-BRADLEY INC.meaning of Section2(6) and (7) of the Act.111THE LABOR ORGANIZATIONTeamsters Union Local 769, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen,and Helpers of America, hereinafter called the Union, isnow, and has been during all times material herein, a labororganization within the meaning of Section 2(5) of the Act.IV THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe questions presented by the pleadings, argument, andbrief are:I.Whether Respondent engaged in interference, re-straint, and coercion of its employees in violation of Section8(a)(1) of the Act by interrogation, threats, and offers andpromises of benefits; urging the formation of employeecommittees to deal with the employer; offering to negotiatea contract through the employees' lawyer; circulating andurging the employees to sign a petition to retrieve the cardsand revoke the authorization of the Union for representa-tion;telling employees that the plant was closing and topick up their checks; and advising against honoring of aBoard subpena.2.Whether Respondent discriminatedagainstemployeesin violation of Section 8(a)(3) of the Act by locking outand/or causing a loss of earnings to discourage unionadherence.3.Whether the Respondent violated Section 8(a)(5) ofthe Act by refusing to extend recognition to the Union asmajority representative of its employeesin anappropriateunit.B BackgroundAs previously indicated, with respect to Respondent'sproduction, Crockett has overall responsibility, Elgrim isdirectly in charge of the operations at the yard and in thefield, and Rod Maine has responsibility for the yard. Maineorders the material used, mainly cement and sand, and su-pervises the truckdrivers and the batch plant loading opera-tion.Supervising the crews in the field are foursuperintendents who are directly responsible for the opera-tions at the jobsites.Evidence was presented indicating that in October 1971,many of the same employees involved herein signed a peti-tion revoking their authorization of the Union herein torepresent them. They called upon the union representativefor return of their cards and since he had not yet submittedthese to the National Labor Relations Board, he returnedthem to the men at their request. He subsequently receiveda copy of the employees' petition with a covering lettersigned by "Brad" Liljestrand on the letterhead of DaisyMaterials, Inc. "Brad" Liljestrand is one and the same indi-vidual as the "J. B. Liljestrand" involved in this proceeding,who acknowledged he had sent that letter to the Union.Liljestrand is also frequently referred to in the testimony as"Brad" or "Bradley.437C. The Union ActivityMixer drivers Charles McGovern and RobertBranganvisited the union hall on February 1 and obtained authori-zation cards on which they solicited signatures from fellowmixer drivers, tractor-trailer drivers, the front-end loaderoperator, and the batch plant operator. A substantial num-ber of these employeessignedcards on February 2 and 5,which McGovern turned over to the Union representativeon February 5.D. The Conduct Involved1.The meeting and lockout,Early on February 6, Maine learned from the yard me-chanic at Ravenswood that the drivers were unhappy withtheir wages and that McGovern was their spokesman. Mc-Govern had been dispatched with his first load to the Miamiarea.While at thejobsite McGovern received from the crewforeman a message to report to the Miami plant and waitfor a callMcGovern went to the Miami plant where he wasmet by Maine and Elgrim, both of whom admittedly hadgoneto the Miami plant especially to talk to McGovern.They took him aside for a conversation.The testimony which I credit indicates that Maine askedMcGovern why he had not come to Maine first before goingto the Union. McGovern responded that he had done whatthe men wanted. Maine inquired of the nature of the drivers'problems and McGovern advised that the men had variouscomplaints but basically it was money. Elgrim told Mc-Govern he would like a chance to talk with the men and tryto iron out their differences before the union matter becamefinal, and Maine asked McGovern if he had already turnedin the union cards. McGovern indicated that he had Elgrimsaid he would still like to meet with the men and talk it over.McGovern would not commit the men to sucha,meetingbut said he would speak to them individually at the yard toascertain their reaction to the suggestion for a.meeting withmanagement. Elgrim instructed McGovern to return to theRavenswood yard for this purpose and to let them know theresults. Around 4 p.m., McGovern advised Maine the menwere willing to meet with and listen to the -managementofficials.6Crockett admitted that he was informed by Elgrim of thereport of dissatisfaction among the drivers because of their6Driver. Randy Rogers aestified that dispatcher David Mizer told himabout the meeting around 10 30 or .1 I a.m Driver Gus Ross learned of themeeting from Maine when he approached the latter to inquire about hispromised uniform Driver Allen Keller testified that when he came back tothe yard around noon, McGovern told him the Company had found outabout the Union and that he, McGovern, was the ringleader, they sentsomeone to get him at the Miami plant and were going to have a meetingwith the drivers Driver Bob Brangan recalled that when he returned to theyard about 1 30 p in that day he observed that none of the trucks were beingloadedHe asked the batcher. Aubrey Clinton, what was going on and wastold that the Company was calling a meeting Mizer stated that because ofstatements by various drivers he walked over to the batch plant and intoMaine's office to ask whether there was going to be a meeting, and thatMaine told him there would be as far as he knew Mizer further testified thatnone of the crews called for more material after about 2 p in , and most ofthem returned to the yard by 4 p m 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDpay scale, of the trip by Elgrim and Maine to the Miamiplant that morning 1 to talk to McGovern, who was theemployee spokesman, to find out what was going on; andof Elgrim's arrangement with McGovern for a meeting be-tween management and the drivers to see what could beworked out. Crockett told Elgrim, "Fine, we'll have themeeting today." I find that Respondent independentlymade the determination that it would hold the meeting with-out regard to employees' wishes and that it made this deci-sion long before it received any response from McGovernas to the desires of the employees.Around 4:30 p.m. the drivers assembled in the yard nearthe batch plant where truckdriver meetings are usually held,and at 5 p.m. management officials came over from thetrailer-office. In addition to Maine and Elgrim, there wereParadise and Crockett and Sattee, whom Crockett had sum-moned from his 7th Avenue office earlier in the day for thepurpose of attending the meeting with the drivers.There is general agreement among the witnesses that El-grim started the meeting by asking the drivers to state whattheir problems were and that this was followed by a longsilence which caused Elgrim to state, "if there is a problem,let us hear about it." There is disagreement among the wit-nesses as to what was said next with General Counsel'switnesses testifying that one of the drivers stated they want-ed union representation, and Respondent's witnesses insist-ing that the interest of employees in the Union was notmentioned until about half or three-quarters through themeeting. The witnesses do agree, however, that various em-ployee complaints were brought up, that Crockett did most'of the talking, that Crockett had'a clipboard pad on whichhe was making notations, and that Crockett promised tochange various conditions, to investigate the cost involvedwith respect to other suggestions, made some suggestionshimself for the formation of employee committees, an-nounced an added holiday, and offered certain benefits,including a wage increase proposalSpecifically, on the matter of drivers being required bythe mechanics' supervisor at the 7th' Avenue shop to per-form certain mechanic work while their trucks were beingrepaired, the drivers were told by Crockett that this was notpart of their job and that they were to do no more thanoperate levers, etc , from the cab of their truck. With respectto safety, Crockett directed Maine to substitute long han-dles for the short ones on the mallets used by drivers to freethe drums of their trucks of "dead"- gunnite'before reload-ing. In addition, Crockett advised the drivers that Elgrimwas the safety director for the Company and that Maine wasthe assistant director, information concerning which em-ployees had no prior knowledge, and suggested that em-ployees form a safety committee to bring unsafe matters tothe attention of these,individuals.8 In response to their indi-cation that additional holidays were desired, Crockett ad-vised the men for the first time that the Company hadalready decided to give one additional holiday. Drivers reg-istered complaints about the delay in issuing uniforms andof the improper service those who had uniforms were receiv-ing. Employees were advised by Paradise, who handled suchmatters, that the Company was in the process of changingto another uniform supplier. The question of adding eye anddental care to the health insurance program was referred byCrockett to Sattee to ascertain the availability and feasibil-ity of such added benefits.On the subject of money, an employee asked Crockettwhat the Company had to offer in this respect and Crocketttold the drivers that although Liljestrand was out of townthey had previously discussed the matter of raises for thedrivers and that he could offer them 25 cents now and 25cents in 6 months.9 The drivers reminded Crockett that theyhad not received a raise since June or July of the previousyear and had been passed over in December when the crewsreceived raises. Crockett explained that the Company hadonly recently received price increases from the "trade," andthat the Company was under price control and could not goback to the "trade" for more money. There was an indica-tion from one of the drivers that they wanted what concretedrivers at Mack and Lehigh were getting. It was generallyunderstood that those drivers were represented by theTeamsters and were receiving union wage scales and follow-ing union work rules. According to Crockett, he respondedthat he did not see how the Company could continue to existunder those circumstances. He explained that the Companywas essentially part of the swimming pool industry sup-plying gunnite and, that if they had to work under concretetruckdriver pay scales and work rules, this would throwtheir costs into chaos and force them to raise their prices sohigh it would throw them out of competition. AlthoughCrockett stated he did not believe he had "come on thatstrong," I credit the testimony of various witnesses thatCrockett also said that union wages would cause the Com-pany to go bankrupt and put them out of business. Paradise,who is in charge of Holton operation where employees haveunion contracts, told the drivers that under union rulesdrivers normally work only 40 hours to week whereas thedrivers involved regularly worked overtime, and that he didnot think they would make as much money with union payscales and work rules as they were then making. He alsostated that there is no job security in unions, and that aslong as a driver is doing a good job he would have a job.According to Crockett, at this point he was getting ques-tions from several areas, but he had the impression thedrivers felt they needed 'security both with respect to themoney 10 and with respect to the job. He was displeasedAt another point in his testimony Crockett said he told the drivers thatthis offer would have to be approved by Liljesirand who was out of townAlthough this is consistent with Maine's testimony, the accepted version isconsistent with the testimony of other persons present and'with Crockett'sti'later assertion that he made a firm offer7At first Crockett indicated he knew nothing of these matters until justbefore the meeting, and that Elgrim was in the yard all day On the otherhand, Mizer, who shares Elgrim's office,testified that Elgrim was out in thefield all day8Maine denied that Crockett suggested the men form a safety-committeebut said only that a couple of drivers could be added to the committeeconsisting of him and Elgrim This is contrary to the testimony of Crockettand most of the other witnesses10 It was asserted by one of the drivers who had been with the Companylonger than others that the preceding year when employees signed cards-andretrieved them from the Union on the Company's promise of benefits andwage increases, the employees did not receive all of the raises promised, andthat the promised increases made at this meeting should be put in writingAt first Maine testified he had no recollection of any mention of that com-ment, but on further examination he recalled that the employees did say theywanted any wage increase promise in writing and that it was brought out at CROCKETT-BRADLEY INC.439about the degree of focus on union wages and conditions,and "got off the union thing dust as quickly as I possiblycould. I didn't want to discuss it any further." 11Crockett told the drivers that the Company had not beentoo successful; it was dust beginning to show a profit ofapproximately 6 percent and an increase in wages of themagnitude suggested would throwit into a "losing situa-tion."One of the employees, who admittedly had beendrinking," began arguing about the 6-percent figure andwhen he persisted Crockett assertedly threw up his handsand said, "Look, I've heard your gripes. I don't even wantto discuss any part of what we're talking about." He statedhe did not want to discuss union scale and union rules; theywere there to talk about gripes and he had made them anoffer as far as money was concerned. Now he would like tosuggest that the employees form a committee of three whowould take employee gripes and talk to management at anytime, but for purposes of theimmediateproblem, the em-ployees should consider the matters that had been dis-cussed, and forma committeeof three who could sit downwithmanagement to iron out their differences and de-termine whether they and the Company could arrive at anagreement.Branganindicated the drivers would disucss the matteramongthemselves and let Crockett know their decision thenext day. Crockett stated he would rather receive their an-swer that night. It was decided that members of manage-ment would take a walk and the employees would have theirresponse to Crockett's proposal in 30 to 45 minutes.When company officials left, the employees began theirdiscussion. Someone stated that they were no better off thanthey had been before the meeting, and that in view of theirprior experience, employees could not rely on the promisesmade at the meeting. To avoid a lengthy debate a vote wascalled for, with all employees desiring representation by theUnion rather than accept Crockett's committee proposaldirected to go to a designated spot. Everyone presentwalked over to the designated spot, thus affirming theirthe meeting that the last time a 25-cent raise was promised employees theydid not receive itMaine also insisted he had no recollection of Paradisespeaking at all at the meeting,and his testimony with respect to the variousstatements at the meeting is frequently inconsistent with that of Crockett andother witnesses I find his testimony frequently unreliable and have thereforecredited most of the testimony of Crockett and other witnesses on the contentof the meetingitMcGovern testified he told Crockett that the men had no job securityand he would like some recourse for the men Someone stated that Mainefired so many drivers (assertedly 14 within the preceding 90 days). that thedrivers just did not know whether they would have a job from day to dayMaine then took over the meeting pointing out each driver and listing hisoffenses or derelictions of duty for which each could have been fired, andindicating other drivers whom he had fired and rehired It was in this contextthat, according to Respondent'switnesses,employee Rogers demanded toknow of Maine "Who told you about the Union Rod"' Crockett testifiedthis was the first time in the meeting he heard the Union mentioned and thathe said "Hey, I don't know where this came from but you are getting intotalking about Union-this is a horse of a different color Now what are wetalking about here Are we talking about gripes and money and problems thatwe have or are we talking about Union9We are not here to discuss theUnion "12For this reason,and because his demeanor as a witness as well as certaincharacteristics of his testimony were so unacceptable. I have placed noreliance on the testimonyof Terry McGurrchoice of union representation.Brangan,McGovern, andKing went to tell the management officials of the employ-ees' decision.Not more than 5 minutes had passed when Crockett sawthe three drivers approaching him. Crockett testified thatwhen he saw there were three he thought they had taken hisadvice and chosen a committee to represent the employees.Followed closely by Maine, Crockett walked to meet themand asked what the employees had decided. McGovern toldhim of the employees' choice.13 Crockett testified that heresponded by throwing up his hands and telling McGovern,"I can't see how we can operate like this" and walkedaway.14 The three dnvers testified that Crockett stated theplant was closing down and to tell the men they could pickup their checks in the morning at 8 a.m. This is denied byCrockett The three returned to where the men were waitingand McGovern reported that Crockett said the plant wasclosing and they could pick up their checks at 8 a.m. Mc-Govern suggested that some of the men report at the gateat their regular 6 a in. scheduled time to see whether theirtrucks were being driven out of the yard.Shortly before 6 a.m. on February 7, the drivers be-gan arriving at the gate.Between7 and 7.30a.m.Maine,who was moving sand about in the yard, advised Crockett,who assertedly had come in early because of the employeeunrest and because he was interested to see dust what thesituation would be, that the men were standing outside thegate.ls Crockett, with Elgrim, Paradise, and Maine, went to13Crockett and Maine testified that McGovern said "the employees decid-ed they wanted a 100 percent union deal " McGovern, Brangan and KingtestifiedMcGovern said the employees had "voted 100 percent Union " Thetestimony of the three employees most accurately reflects what had occuredamong the drivers and I credit their version However, for purposes of de-termining the issues in this case, I find no significant distinction between thetwo version;14Although Maine was so close behind Crockett that they almost collidedwhen Crockett turned around. Maine testified he heard what McGovern saidbut could not hear Crockett's reply15Much of the testimony regarding the early morning events of the 7thpreceding the confrontation between company officials andthe men hassignificance only with respect to credibility of the variouswitnesses It maybe noted that Mizer testified he arrived at 5 30 a in and found the gate open,whereas Maine testified he arrived at 5 45 and unlocked the gate Maine alsotestified tha t he had the lights in the yard and plant set to go off automaticallyat 6 30 on February 7, in contrast to Crockett's testimony that he arrived atthe plant at 6 15 a m and noticed nothing unusual.although it was dark, thelights were out at the hatching plant and he could not see if there were anydrivers in the area He further testified that he did not see any cars parkedoutside the gate where some cars are normally parked A number of drivers,who parked their cars outside the gate and remained there. arrived at the gatebetween 5 50 a in and 6 15 a in None of them testified they saw CrockettarriveMaine further testified that when he went to operate the front-end loaderhe noticed that two tractor-trailer drivers were checking their equipment andthat two trainees were there He drove the front-end loader out into the yardand noticed the men at the gate He then came back to the hatching plantwhere the tractor-trailer drivers told him they did not think they were goingto work that day He told them to do what they thought best The two traineesasked him what to do and he said he had no one for them to work with andto go home and report at 8 a in the following day Maine then returned tothe operation of the front-end loader from which he observed that more menwere congregating at the gate He then called and advised the office of theirpresence and saw Elgrim and Crockett go to the gate He drove over to thegate on the loader If, as Maine testified, he had not heard what Crockett toldthe men the night before and had not spoken to Crockett after that confronta-tion until he reported the men congregating, there is no indication how heknew what the tractor-trailer driver was referring to which would account forContinued 440DECISIONSOF NATIONALLABOR RELATIONS BOARDthe gate where Crockett engaged McGovern in a discussion.Crockett's verson of what occurred at this point may besummarized as follows- He asked McGovern what wasgoing on and was asked "What is your offer this morning?"He replied that it was the same as the day before withoutchange, and said "let's go to work." McGovern said "Youhave locked us out." Crockett responded, "What do youmean, the gate is open." A driver from the crowd askedCrockett to repeat "the deal" and he restated what he hadoffered the employees at the meeting the evening before.Someone asked whether he would put it in writing and heresponded that he would, "once we agree on what we aregoing to do." He told them that the group they designatedcould sign the written agreement, they could use theCompany's lawyer or get their own lawyer, and the Compa-ny would pay for the lawyer, they could pay him, or "wecould split the cost." McGovern stated the employees weregoing to negotiate through the Union, and Crockett toldhim "we are not here to talk about negotiations. We are hereto talk about what I proposed yesterday." McGovern said,"you won't negotiate with the Union?" and Crockett repliedhe was not talking about negotiating with any union-"let'sgo to work." McGovern said that the men did not want towork under those conditions, and told Crockett they weregoing home, turned around, and walked away Crockettsaid, "OX, you can pick up your checks at 10." He thenreturned to his office.There are numerous variations as to the content of thisconversation in the testimony of the various employees.McGovern testified that to Crockett's initial query he statedthe men were there waiting for their checks and Crocketttold him the checks were not there yet. Then Crockett askedhim if there was any change from the night before andMcGovern told him there was none; that the men still want-ed to go union. McGovern, like Crockett, recalled thatCrockett had repeated in detail the offer he had made theevening before, had engaged in the discussion of how asigned contract between the Company and the employeescould be negotiated, and had indicated his complete flexi-bility as to who would pay the lawyer. McGovern also testi-fied that in response to his inquiry about negotiating withthe Union, Crockett asserted he wanted nothing to do withit.McGovern denied he told Crockett the men would notgo back to work and asserted that Crockett did not tell himthe men could go to work. Other witnesses were able totestify only with respect to portions of the conversation.After Crockett and the other company officials left, Mc-Govern and other drivers concluded they needed someguidance as to what they should do under these circum-stances and decided to go to the union hall to consult withthe union representative. At the union hall McGovern ex-plained what had occurred the night before and during thatmorning. The union representative placed some telephonecalls, then told McGovern to get the rest of the men andhis own response. or how he knew he would have no driver to assign thetrainees to that day 1 regard these matters as insufficiently litigated to makeany determinations thereon at this stage of the proceeding I find, however,thatMcGovern and Keller did not enter the plant or punch their timecardsthat morningbring them to the union hall. When the employees all ar-rived at the hall the union representative was on the tele-phone, so McGovern obtained additional authorizationcards and solicited signatures from any of the employeeswho had not signed previously. He turned those cards overto the union representative, who came into the hall and toldthe men he had been informed that the lockout decision hadnot been made by top management and that if they reportedback to the yard they would be put back to work Theemployees then returned to the yardMaine came and told Crockett the men were assemblingat the gate again. Crockett, Elgrim, and Maine went to thegate. Crockett asked McGovern what was happening nowand McGovern told him the union representative said hereceived a call for the men to report back to the yard andthey would be put back to work. Crockett said that he didnot know anything about this 16 but, if that was what themen had been told, they could come into the yard, get theirtrucks ready, and see Maine about their schedule for thenext morning. Crockett explained that it was too late to goto work that day as the crews had all gone home.17Crockett admitted that in a telephone conversation onFebruary 7 he was told by Andy Sattee, a vice president ofMaule Industries and a brother of Nicholas Sattee, thatAndy had called the Teamsters union hall and was advisedthe Union had instructed the men to report back to work.Crockett testified that he did not know how Andy knew tocall the Teamsters but that there had been conversationsbetween Nick Sattee and Andy earlier in the day and thatitwas generally understood where the men had gone. Mainetestified that some time after Crockett spoke with the menat the gate, a contractor who had made a delivery toldMaine he would not be able to make another delivery thatday because the men had asked him not to. The unionbusiness agent, Tony Cannestro, testified he received a callfrom Andy Sattee who claimed he had cement deliveries tomake to Crockett-Bradley and understood they were notworking arid that it had something to do with the Teamstersorganizing. He advised Sattee he understood the Companyhad locked the employees out. Sattee asked him what heintended to do. He replied he could go to the NationalLabor Relations Board or he could hit them with pickets.Sattee told him to hold off for a call. When Andy Satteecalled back he said he talked to somebody at Crockett-Bradley and that top management did not go along with thelockout action and to tell the men to go back to work. Satteerefused to identify the person he had talked to but assuredthe union representative that his was a reliable source.Crockett testified that he later learned the trucks had notbeen loaded the night of February 6 as they normally wouldbe in preparation for the drivers who leave at 6 a.m. Thisfailure to prepare for normal operations on the 7th wasattributed to confusion caused by the holding of the meet-16King heard Crockett say he had not heard anything about such a call,but at that point someone from the trailer came over and spoke to Crockett,whereupon Crockett said, all right, you men can come back and we will settleour difference, in another way17The grout crews, which did not depend upon the drivers for their supplyof material, had worked at their respective jobsites that day However, theother crews had mingled with the drivers at the gate or worked at cleaningtheir equipment until after Crockett had spoken to the drivers that morningTheywere then dismissed for the day by Crockett CROCKETT-BRADLEY i[NC.mg. I do not find this a cogent explanation for the failureof the night hatcher, who normally loaded the trucks afterthe drivers had left for the day, to perform his usual dutiesand must infer that he received instructions not to load thetrucks.Crockett asserted that Elgrim did not tell him that Elgrimand Maine had mentioned anything to McGovern about theUnion on the morning of the 6th; that it was not mentionedduring the meeting of the 6th that employees had signedunion cards or that they wanted to be represented by theUnion; and that the only indication he had that the menwere interested in being represented by the Union before hereceived the demand letter on February 8, was when theemployees said they were going to the union hall on themorning of the 7th (contrast his testimony-McGovern saidthey were going home); that on the 7th or 8th, Maine toldhim he had heard that union cards had been signed. Hefurther stated that no one in the Company had indicated tohim prior to the 7th that they had any knowledge of unionactivity, and that during the meeting on the 6th, union scaleand union work rules came up but no specific union wasnamed.Maine denied he told Crockett on February 7 that unioncards had been signed.He also denied that at the meetingwith McGovern at the Miami plant McGovern mentionedthat the men wanted a union or that they had signed unioncards.Maine asserted that he had no knowledge that themen had signed cards until about a week later in a conversa-tion with one of the drivers who is his nephew. However, atanother point in his testimony the following appears:Q. Did you ever tell Mr. Crockett on either the 7thor 8th that you knew that the guys had beensigningcards?A. Yes, I believe I did.Q.What did you say to him?A. I believe I told Mr. Crocketton the afternoon ofthe 7th that Scott King asked me to sign a card.Q. Is that all you said to him?A. I believe so.. .Q. At that point did you know that the men weresigning cards?A. At that point I did, yesMaine also testified that on the afternoon of the 7th afterthe men came back McGovern told him what had gone onat the union hall.Ido not credit Maine's asserted lack of knowledge beforethe February 6 meeting that the employees had signedunion authorization cards. His testimony in many respectshas been shown to be unreliable and in this specific respectisclearly self-contradictory.Moreover, Maine's conduct,immediately after he received information from the yardmechanic that there was dissatisfaction among the drivers,convincingly demonstrates that, in fact, on the morning ofthe 6th, he learned of the union activity, and specifically ofMcGovern's activity. Thus, although Maine's area of re-sponsibility focused on yard activities, and Elgrim wouldnot normally have left the Ravenswood scheduling and dis-patching office, the two promptly departed together for the441Miami batch plant where McGovern had been instructed togo, specifically to see the driver whom they labeled theemployee spokesman although at that stage McGovern wasmerely the most active card solicitor. Further, I credit Mc-Govern's testimony as to the content of the conversationwith Maine and Elgnm at the Miami batch plant. Accord-ingly, I find that Maine and Elgrim engagedin unlawfulinterrogation of McGovern in violation of Section 8(a)(1) ofthe Act by such conduct. I further find that both Maine andElgrim at that time knew the employees had signed unionauthorization cards and that those cards had been turnedover to the designated Union. Such knowledge is attribut-able to the Respondent. I am also convinced, and find, thatMaine or Elgrim relayed to Crockett the information theyhad obtained and that this information entered intoCrockett's prompt decision that a meeting with the driversshould be held that evening, and into his later insistence thatthe employees respond to his proposals that night ratherthan give their answer the next day. The total response ofthe officials involved, the precipitousness of their actions,and thereadinesswith which they responded favorably toalmost every employee problem mentioned at the meeting,either with change orders or offers, demonstrates, and Ifind, that the Respondent's sole purpose of the meeting wasto crush the union activity and to interfere with the exerciseof rights guaranteed employees under Section 7 of the Act.Therefore,it is immaterialwhether it was stated at the verybeginning of the meeting, or indeed at any time during themeeting,that the employees wanted to be represented by aunion; that no particular union was named; or that theirdiscussion was in terms of union wage scales and unionwork rules.It follows, and I find, that Respondent violated Section8(a)(1) of the Act by announcing an additional holiday,promising other changes in working conditions, warningemployees that Teamster wages and working conditionswould force the Respondent out of business, offering em-ployees an immediate wage increase and another in 6months, telling employees they could have their own safetyand grievance committees to deal with management at anytime, warning employees that union scale and work ruleswould cause loss of jobs by putting the Company out ofbusiness, threatening loss of overtime if the employees wererepresented by a union, and urging employees to establisha bargaining committee to represent them in dealing withthe Respondent to see if they could not reach an agreement,all for the purpose of causing them to relinquish their inter-est in union representation,thus interfering with their Sec-tion 7 rights.With respectto the statementby Crockett to McGovernafter the men had caucussed on and rejected his suggestionthat they deal with Respondent through a committee anddiscuss contract proposals, I credit the three drivers andfind that Crockett did say the plant was closing down andthe men should pick up their checks the next morning. Ibase this holding in part upon the subsequent conduct ofthose involved including the failure of the night dispatcherto load the mixer trucks and Crockett's unusually earlyarrival the next morning which he attributed to the "unrest "Accordingly, I find that Respondent, by stating that it wasclosing the plant,in effect announced an ultimatum that 442DECISIONSOF NATIONALLABOR RELATIONS BOARDdrivers give up their desire for union representation or losetheir jobs,which option violated Section 8(a)(I).Again on February 7, Respondent violated Section8(a)(1) by repeating the offers of benefits it had made on the6th and offering to pay for an attorney to provide them witha written contract,and by insisting upon the same conditionstated the previous evening that employees deal with theRespondent through a committee or attorney and give uptheir preference for representation by a union.It is alleged that Respondent,by theforegoing conduct,unlawfully locked its employees out or caused them to losework opportunities and wages Respondent asserts that thegate was open and that the employees were not locked outbut instead engaged in a strike or walkout. In view of theposition taken both on the evening of the 6th and the morn-ing of the 7th requiring employees to accept its committeebargaining proposal instead of seeking union representa-tion,I find that Respondent imposed an illegal condition tothe drivers'working, amounting to an ultimatum, whichcaused a loss of work and wages for that day. In so doing,Respondent discriminated against the drivers because oftheir union activity and thereby violated Section 8(a)(3) and(1) of the Act. SeeRa-Rich Mfg. Corp,120 NLRB 503, enfd.276 F.2d 451 (C.A. 2, 1960);North Country Motors, Ltd.,133NLRB 1479.2.OtherincidentsGuss Ross testified that around 11:30 on the 6th of Feb-ruary, he approached Maine to inquire about the uniformhe had been promised because no one had arranged to havehis measurements taken.Maine said he had just learned thatmorning the men had signed cards for a union,and therewould be no uniforms for Ross or the men.Maine askedRoss if he had signed a card and Ross replied that he hadMaine denied having any such conversation with Ross onFebruary 6, or any other time thereafter, assertedly "be-cause I was instructed to not even mentionany kind ofunion activity," and because Ross was not eligible for auniform until the end of February.Maine also denied heasked Ross whether he had signed a card. I have not foundMaine's testimony generally credible and his stated reasonswhy he would not engage in such conduct are not convinc-ing I credit Ross and find that Respondent thereby violatedSection 8(a)(1) by interrogation and threat of loss of bene-fits.On February 13, McGovern had occasion to go intoMaine's office. Maine told McGovern the Company had aproposal they would like to present to the men, and that hewas not supposed to mention it but the Company wouldgive employees 50 cents retroactive to when the Union start-ed and 25 cents every 6 months for a period of 3 years, anextra holiday, July 4, and would discuss a dental plan. Mc-Govern told Maine he did not think much of this proposalbut would find out what the men wanted to do. I do notcredit Maine's denial of this conversationwith McGovern,and find this new proposal, designed to discourage unionactivity,a violation of Section 8(a)(1).On February 15, McGovernwas in theyardwaiting toload his truck when Elgrim drove up near Maine's office atthe batching plantMcGovern had information that four orfive men had gone to the office where Elgrim had explainedto them the new proposal before McGovern had had achance to speak with them. McGovern walked over toElgrim's car and told Elgrim he thought Elgrim had actedimproperly by making the proposal to the individual em-ployees without waiting until all of the men were present.Elgrim explained that the four had come in and asked himto tell them what the proposal was. McGovern testified thatat that point Elgrim restated the proposal previously men-tioned by Maine. McGovern told Elgrim he thought 3 yearswas too long to go on a contract and Elgrim said this couldbe negotiated. McGovern advised Elgrim that since he hadspoken to the four or five individuals, McGovern felt it wasout of his hands and he would not even discuss it anyfurtherElgrim testified that on the occasion mentioned,McGov-ern came to his car and said,"You've got a hell of a nerveasking those people to come over and talk to you." He toldMcGovern i.he employees had come to him and asked, thenhe turned and walked away because he thought McGovernwas being arrogant. Elgrim insisted he did not tell Mc-Govern who he had talked to or repeated any of their con-versation and that he did not state any offer with regard tomoney or retroactive pay to McGovern.McGovern was a candid witness and throughouthis testi-mony gave the impression of one who was careful to adhereto the truth. Although Elgrim had been ill and his testimonywas confined to only a few matters, he did not exercise suchcare for accurate detail. Notably, in this situation, it is notclear how Elgrim"walked away"from this conversationwhich took place while he was in his car.Icredit McGovern over Elgrim and find that he repeatedthe offer mentioned to McGovern by Maine, thereby violat-ing Section 8(a)(I) of the Act.While McGovern was at a pool site on February 16,Crockett came and engaged him in conversation.McGov-ern testified that Crockett asked him what he thought of theproposal the. Company was making to the men. McGovernresponded that there were so many stories going aroundthat he did not really know what the proposal was. Crocketttold him it was 50 cents retroactive-but McGovern couldnot recallwhether Crockettsaid it wasto February 6 or towhen employees started with the Union.He testified thatCrockett also mentioned the other conditions stated byMaine and Elgrim and added that the employees could havetheir own lawyer in their negotiations.Crockett asked Mc-Govern how he thought themen feltabout the offer. Mc-Govern told Crockett the men were having a meeting onSaturday and he would ask them. Crockett told McGovernhe thought the men on the negotiating committee should geta littlemorein hourly pay.Crockett testified that he was spot-checking crews on hisway to call on a pool company and stopped by a projectwhere McGovern happened to be unloading his truck. Hewalked with McGovern away from the noise, leaving thecontrols of the truck in the hands of a trainee who was withMcGovern that day. He testified that they talked about thejob and the trainee and that he did not ask McGovern whathe thought of the Company's offer. Crockett denied that he CROCKETT-BRADLEY INC443mentioned retroactive increases or anything about employ-ees having a negotiating committee of their own or that hemade any reference whatsoever to the Company's offer.because he knew that McGovern was "the key man," or"ringleader" and he had been told not to say anything.Here, again, I do not find the reason given for avoidingsuch an incident convincing. The officials knew from thebeginning of McGovern's central involvement in the unionactivity and admittedly attempted to use this to get the mento the February 6 meeting. Nor did the officials, by theirconduct, demonstrate that they were following any instruc-tions to remain aloof from the employee union activity. Itis also noted that Crockett did notdenythat such a new andimproved wage increase proposal had been formulated. IcreditMcGovern's testimony with respect to this incidentand find that Respondent violated Section 8(a)(1) by thisconduct.The employees held a meeting at Brangan's home onSaturday, February 17, at which they selected a steward, anassistant steward, and a secretary-treasurer. McGovern hadposted a notice of the meeting on the bulletin board besidethe timeclock Friday. McGovern, Rogers, and Clinton wereelected to the respective posts.Rogers testified that on the following Monday morninghis truck broke down and, as was the practice in such cir-cumstances, he went to Maine to ask whether there wasfill-inwork for him to do or whether he should clock out andgo home. Some of the other drivers were present when heapproached Maine. Maine asked if Rogers was the spokes-man for "these guys" and stated "I'm the boss." Rogersreplied he knew Maine was the boss and he was merelyasking for himself. Maine said he knew Rogers was thesteward and that in the future when a truck broke down thedrivers would be laid off automatically and the Companywould call the union hall for a new driver when the truckwas repaired; that this was what the men wanted if theywanted a union.Maine testified that he knew Rogers was a steward be-cause McGovern advised him of this on Monday morning,and he also knew of the meeting as he saw the posted notice.Maine denied telling Rogers that in the future when a truckbroke down the driver would be laid off. He admitted,however, that he had told someone of the drivers-and itmay have been Rogers-of his experience up north with aunionized company wherein the driver went home when histruck broke down and when the truck was repaired theCompany called the union hall for another driverIcredit Rogers and find that the statements by Maineconstituted a threat of changed working conditions whichviolated Section 8(a)(1).Dispatcher David Mizer, who attended the meeting atBrangan's home, immediately thereafter drew up a petitionrequesting the Union to return the signed authorizationcards and stating that the signatories to the petition did notdesire union representation Although Mizer was salariedand did not stand to gain from the Company's variousoffers,Mizer testified he had prepared and signed the peti-tion the preceding year as well as the current one becausehe felt the Company had more to offer the men than theUnion could. Mizer solicited and obtained signatures on thepetition from the employees involved,18 both at thedispatcher's office and at the batch plant.The General Counsel asserts that Mizer is a supervisorand that Respondent violated the Act by his conduct indrawing up and circulating the petition. The record fails toestablish that during February Mizer was a supervisor,19 orthat he was acting at the behest of and as an agent of theRespondent in connection with the petition. The evidencedoes establish, however, that Respondent's officials hadknowledge of the petition at the beginning of its circulationand demonstrated to the employees their support and ap-proval of it by various statements and conduct set forthherein.Cornelius Warran testified that he was asked by Mizer tosign the petition on the morning of February 19, but re-fused. Later that morning when Warran was at the dispatch-er window to pick up his trip ticket Mizer again asked himto sign the petition, and he said no. Crockett was in thedispatcher's office. Crockett said toWarran, "you are afool."Warran replied, "that may well be" but he still wasnot going to sign. Crockett told him that he would be sorry.Crockett testified he is frequently in the dispatch roomand that he knew the petition was for the purpose of recall-ing the cards from the Union was being circulated, but didnot know its source. He also recalled that this petitioning byemployees for recall of authorization cards happened oncebefore. He denied, however, that he ever witnessed Warran,or any employee, sign the petition or that he ever spoke toany employee about the petition. I credit Crockett's testimo-ny in this respect. Both in this respect and in relation toother events, Warran demonstrated a propensity for exces-sive elaboration and did not impress me as giving an accu-rate recollection of the actual events.When Mizer first approached Rogers to sign the petition,Rogers said that he would think it over. He did sign it laterat the dispatcher's office when it appeared that a majorityof the mien had signed. Crockett, Liljestrand and Mainewere there in the office. As he was leaving, Maine said"thank you." I do not view this comment even in the context19Four employees working at the Miami plant came to the Fort Lau-derdale plant from Miami specifically to sign the petitionMizer testified hedid not know who told them to do so and assumed that they had signed cardsNone of the Miami plant employees had been solicited to sign cards Mizeralso left the petition in the office at the Ravenswood batch plant for I dayso employees in that area could sign it9Mizer was later promoted to field superintendent, a supervisory positionHowever. as dispatcher, he had no authority to hire employees or effectivelyrecommend such action Because of his location in the office, Mizer oranother office employee handed out job applications when Elgrim or Mainewere not immediately available and, at such time, he provided informationas to the prevailing terms of employment and job requirements for driversor crew members Mizer had no authority to discharge a driver or effectivelyrecommend such action I find that the instructions given by Mizer as dis-patcher, bosh to the batcher as to the type and amount of material to beloaded on the next truck in and to the drivers when handing out the trip ticketfor the load in helping a driver in person, by telephone. or by radio to locateajobsite. or in giving other instructions, taking mechanical breakdown calls.and advising drivers whether to return to the yard or go to the shop, arrangingfor the shop to send a mechanic, and the many other situations in which thedispatcher played a part. did not constitute responsible direction of employ-eesRather, these were routing implementations of the established workschedule and procedures and the relaying and coordinating of operativeinformation. I conclude that Mizer had no supervisory authority 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDsufficiently significant to warrant finding an 8(a)(1) viola-tion.Brangan testified that at 6:30 on February 20, Mizer wassitting in his truck near the hatching plant and Maine wasleaning against his front fender. Brangan punched in andwas going toward his own truck when Mizer called him overand asked him to sign the petition. Mizer told Brangan thatonce they got the cards back the Company could give theemployees an offer and if they were not satisfied the Unionwould always give them cards to sign. Brangan refused tosign.Mizer had also called Robinson over and Robinsonwas immediately behind Brangan. Mizer told Robinson tosign the petition and added they had just received the insur-ance papers on his accident. Robinson became angered bythe reference to the accident and refused to sign. Mainenoticed that Brangan was staying near and, although Bran-gan was a half-hour early for his work schedule, Maineordered him to go to his truck and get started. Brangan didso.IfindMaine's conduct in this situation an endorsementby Respondent of the petition signature solicitation beingcarried on by Mizer, and that it was coercive in violation ofSection 8(a)(1) of the Act.On February 20, Keller was digging a sump pump holebeside the batch plant with O'Donnell. Maine approachedKeller and asked him whether he had signed the petitionyet.Keller replied, that he had not and that he could not dothat because it was against his principles.20 Mizer then droveup in his truck and Maine left the men and sat in the truckwith Mizer. They called O'Donnell over to the truck. WhenO'Donnell returned he told Keller he had signed the petitionand that he felt bad about it.Maine testified he was talking with O'Donnell and Kellerwhen Mizer drove up in his truck and motioned to O'Don-nell to come over. Keller asked Maine what was going on,and he replied he did not know-"Dave was there with apaper or something." Keller suggested it might be the peti-tion.Maine further testified he said, "Well, didn't you signit?" and walked away. Maine admitted he knew Mizer hadthe petition because he had seen Mizer around the plant andat the dispatcher window getting the men to sign it. Heasserted that Mizer later told him they had taken the peti-tion to the union hall but it did no good; and that only afew weeks before the hearing herein, Mizer, for the firsttime, explained what the petition was for.Mizer testified that on the occasion when he askedO'Donnell and Keller to sign the petition, Maine was not inhis truck. Rather, Maine was talking with the two men whenMizer arrived and went into the batch plant office. On hisway back to his truck Mizer spoke to Maine who thenwalked toward his office and Mizer asked the two men overto his truck.Ido not credit Mizer's version of this event. The testimo-ny of both Maine and Keller establish that Maine interro-gated Keller as to whether he had signed the petition. I findthat both men knew what petition was referred to. Such20 Keller testified that Maine did not state what petition he had referenceto but Keller understood what Maine was asking because he had been nearbyearlierwhen Mizer approached Ross at the hatcher's shack to sign, andKeller had stood at the doorway saying "intimidation, intimidation "interrogation is unlawful under Section 8(a)(I) of the Act.Also on February 20, William Norris entered Elgrim'soffice.Maine was there. Norris stated he had heard of thenew increased offer by the Company and Elgrim confirmedthe proposal. Norris also said he had heard about a petitionbeing passed around and asked who had it. Elgrim told himMizer had it at the batch plant. He found Mizer there andsigned the petition.Elgrim testified that Norris came to him on February 20inquiring about the petition and what offers had been made.He told Norris he knew a petition was around but had notseen it and that no offers had been made other than thosemade at the February 6 meeting. Elgrim testified that he didnot state the particulars of that offer.Icredit Norris and find that by his conduct, Elgrim fur-thered the dissemination of the wage offers of Respondentas well as the solicitation of signatures on the petition toretrieve the union authorization cards. Even if Elgrim, as heclaimed, referred only to the February 6 offer, this was areaffirmation of previous unlawful conduct and violative ofSection 8(a)(1)McGovern learned from several other drivers on Febru-ary 19 that David Mizer was obtaining signatures fromemployees at the yard on a petition similar to the one em-ployees had signed to reject the union the year before. Whenhe came to work on February 20 McGovern accepted thepetition offered to him by Mizer, read it, and returned it.McGovern then tried to reach the union representative butwas not successful in doing so until that afternoon, at whichtime he was told that three men had already been at theunion hall with the petition and demanded the return of thecards.When McGovern returned to the yard at 4:30 or 5,he asked Clinton if the latter would go with him to the trailerto find out what was going on. Clinton said he would meetMcGovern at the trailer. While McGovern was waiting forClinton, Liljestrand came out of the trailer and askedwhether McGovern wished to speak to him. McGovernreplied that he did, but was waiting for Clinton tojoin them.Liljestrand told McGovern that if he wanted to talk, Liljest-rand would speak only to him and alone. At Liljestrand'ssuggestion, the two went to a bar about two miles from theyard, arriving between 5 and 6 p.m.According to McGovern, in the conversation that ensued,Liljestrand toldMcGovern that he would never let theCompany go Union if he could avoid it because he did notwant a third party telling him how to run his Company and,financially, the Company could not afford the union scalesand would go under. Liljestrand told McGovern the Unionwould not give employees representation and could notprotect theirjobs. McGovern replied they had no represen-tation now and employees had no recourse from Maine'spropensity to discharge them Liljestrand told McGovernthat employees could always come to him or Crockett. Mc-Govern responded that he had worked there 10 months andhad not even met Liljestrand before Liljestrand restated theCompany's latest wage proposal and indicated the employ-ees could have their own lawyer, etc. He also told Mc-Govern that if employees could get their cards back theymight be able to negotiate more money. McGovern advisedLiljestrand that he had spoken to the union representativeand that there was no way they could get the cards back. CROCKETT-BRADLEY INC.LilJestrand asked why McGoverndid not offerthe Unionrepresentative somethingMcGovernstatedhe doubtedthat this would be successful.LilJestrand testified that someone told him Brangan andMcGovern wanted to talk with him and he said"no." Hedid not recallClinton's name being mentioned.He agreedto seeMcGovern only, wentout to meet him,and suggestedthatthey goto a bar to talk.LilJestrandfurther testified thatMcGovernasked him about various wage and other bene-fitsofferedby Crockettwhen the"problem first started"and that he reaffirmed those offers and mostof what Crock-ett had said.LilJestrand indicated he believed itwas 25 or50 cents and a reoccurance of these increases over futureyears.He talked about the fact that the pool industry in theSouth of Florida wasbasicallynonunion and it would beverydifficult to remain competitive with Teamster rates.LilJestrandtestified he believed he spoke of the rates paidby companies working on union scale and discussed howthese would effect theirCompany if they had to pay unionscale.He askedMcGovernwhat the real problems of em-ployeeswere that caused the situation to arise.LilJestrandrecalledthatMcGovernmentioned certain individuals inthe Companywho created difficulties for the men on thejob, andof otherproblems such as safety and the need tobe able to handle problems as they cameup. Liljestrandasked McGovernwhy hethought they neededa third partyto discuss things like these matters andMcGovernreferredto his past experience in working under a union contract inthe North,and being accustomed to havinga third partyspeak for him on grievances,etc. LilJestrand admitted say-ing theyemployeesdid notneed a representative becausethey couldalways come to him.LilJestrand denied offeringMcGovern50 cents an hourto dropthe Union.He deniedsayingthat if McGoverncould get the cardsback the Com-panywould offer more money, or tellingMcGovernto offerthe Union money to get the cardsback.LilJestrand admit-ted talking about the petition that some of the drivers hadcirculated and thatthey discussedwhether it was going tobe effective in getting the cardsback but hecould notrememberspecificallywhat he said.Both versons of this conversation disclose unlawful inter-rogation,threats, and offers of benefit by Respondent,made for the purpose of interfering with the union activitiesof employees,which constitute violations of Section 8(a)(I)of the Act.Rogers testified that severaldays.after the petition inci-dent, while he was at a jobsite in Del Ray, Crockett cameby and engaged him in conversation Crockett stated he didnot want the men to think the Union was a piece,of cake,addingthat you couldlose a job whetheryou were Unionor not.Crockettthen asked Rogers whether he was afraidfor his job.Rogers testified that although he was afraid, hetold Crocketthe was not.Crockettdenied having any conversation with Rogerssubsequentto February 7, andspecifically denied askingRogers what he thought in reference to the Union or tellingRogers he could lose his job,Unionor no Union.Roger's central role in the discussionof jobsecurity at themeeting ofFebruary6, including the fact that he had beenspecifically singledout byMaine as one who had beendischarged several times and who was particularly vulnera-445ble to discharge,lends credibility to the incident he de-scribed.In additionCrockettknew he had been selected byfellow employees as a steward and Respondent was stillactively trying to destroy interest in union representation;Iam convinced that Rogers accurately reported this conver-sation.Ifind the statements made coercive and in violationof Section 8(a)(1).At the hearing,the General Counsel amended the com-plaint to add an allegation of an 8(a)(1) violation based onthe following incident. King testified that he was present onJuly 2when McLellan,who had received the GeneralCounsel's subpena,went to Maine's office and showed thesubpena to Maine.Bob Vogt was inside Maine's office atthe time of the conversation and King was at the watercool-er beside the office door,standing about 3 inches away fromMcLellan.When McLellan showed the subpena to Maine,the latter told him"Forget it,you don'thave to go." Kinginjected the comment"what do you mean,he doesn't haveto go, that is a subpena."Maine said that the Companylawyer told them the men did not have to show up"unlessitgoes to a higher court."King replied "Baloney,it is justlike a traffic citation.If you get one to go to court,you hadbetter show up.If you don'tgo somebody is going to servea bench warrant on you."At that point McLellan went outtomake a phone call.Maine testified that McLellan said he wanted to see himin private and that he, thereupon,dismissed all others pre-sent in his office.He asserted that none of their conversa-tionwas overheard.Maine related that conversation asfollows:McLellan told him of the receipt of the subpenafrom the N.L.R.B and, taking it out of his pocket, askedMaine what he should do about it. Maine replied, "Youhave to do whatever you have to do." McLellan asked, "DoIhave to go to the Board?"Maine told him that from hisown experience, "I don't think so, but I'm not sure." Maineadmitted he told McLellan"the way I looked at it, it wasnot an indictable subpena and that they couldn'tput himin jail or anything if he didn'tgo." According to Maine,McLellan said he would call a friend who is a lawyer inMiami and Maisie told McLellan that if he wanted to calla lawyer this was what Maine thought he should do. Mc-Lellan came back later and said he had to go to the lawyerbecause he had to answer the subpena,and Maine said"O.K." Maine testified that McLellan parked his truck andleft.On cross-examination Maine testified that McLellantold him he'had talked to the Board attorney and was ad-vised to come down to the Board office that very day;McLellan asked whether he would be"on the clock" andMaine told him he would not be. McLellan later reportedthat,after he talked with the Board attorney,he was re-leased from the subpena.Maine further testified that Mc-Lellan did not tell him he in fact had never come to Miamito talk with the Board attorney.IcreditKing's testimony that he was present during atleast the part of the conversation he reported.The state-ments made by Maine, both in that conversation and inthose related by Maine as having occurred with McLellanwithout a witness,were clearly designed to encourage non-compliance with a Board subpena. Such conduct interfereswith the vindications of employee's rights under the Act andisa violation of Section 8(a)(1). 446DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The refusal to bargain(a)The demand and refusalOn February 8, Respondent received from the Union aletter dated February 7, demanding recognition as collec-tive-bargaining representative of Respondent's employeesin a unit consisting of all truckdrivers, helpers, batchers andfront-end loaders, excluding watchman, guards, profession-al employees and supervisors. By letter dated February 19,Respondent refused to extend recognition to the Unionstating "We doubt that you represent an uncoerced majorityof our employees. We suggest that you petition the NationalLabor Relations Board for an election." At the hearingherein Respondent challenged the appropriateness of theunit claimed by the Union and set forth in the complaint,21and the Union indicated its desire to represent any groupingof Respondent's employees found appropriate which ex-cluded the pool and commercial gunnite crews and thegrout crews.(b) Function of the employeesOver half of Respondent's work involves swimming poolconstruction on a subcontract basis, applying gunnite topreviously prepared swimming pools. Such preparation in-cludes the excavation of the hole, the filling of it with prop-erly placed reinforcing rods, the installation of all plumbing,and the placing of appropriate screening linesWhen thepool preparation at a given site has reached this stage it isready for the work which Respondent supplies and Elgrimreceives a notification to that effect. A field superintendentis assigned to check the pool for readiness and to see thatthe proper inspections have been performed as required bythe governing municipality. The pool is then placed on thework schedule by Elgrim and assigned to one of the poolcrews to perform the gunnite construction work.The pool crew, or gunnite crew, is made up of the nozzle-man, the finisher, and one or two hole men. It is usually thenozzleman who is designated foreman and who drives thetruck containing the gun, the compressor, and other equip-ment to the assigned jobsite. His crew may leave with himfrom the yard in the morning or may meet him at the jobsite,at their option. The foreman keeps the record of the crewmembers' working time. When the foreman arrives, he re-checks the pool for readiness. His crew may have to pumpout excess accumulated water, repair a minor cavern, and/or erect tarps to protect buildings or shrubbery. When hehas determined that the work can proceed, the foremangives the mixer driver a signal to commence mixing his loadWhen the load of mixed cement and sand is ready forapplication the driver backs the mixer truck up to'the poolcrew truck which is equipped with a compressor and a hop-21The unit description isAll truck drivers,helpers. batchers and front-end loaders employed bythe Respondent at the Ravenswood Road location, excluding laborers.mechanics,parts men,carpenters,dispatchers.trimmers, hole men. noz-zlemen,carpenter's helpers,mechanic's helpers. watchmen,office cleri-cals, guards,professional employees and supervisors as defined in theActper to the gun. The driver attaches his discharge chute to thehopper which feeds the material into the high pressure hose.This hose is also attached to the air compressor and leadsto the nozzle where water is inserted and the mixture isapplied by the nozzleman to form the configurations of thepool. On signal from the foreman, the driver throws theswitch on the compressor and commences feeding his loadinto the hopper by means of controls and levers on his truck.It takes an average of approximately an hour to dischargea full load in this fashion. During this time the mixer driveris tending the flow of material from his truck. When the loadisnearly emptied, the driver signals the foreman, turns offthe compressor, retrieves the chute, obtains the foreman'ssignature on his trip ticket, and returns to the yard for hisnext loadassignment.The commercial crews, also referred to as the Holton orUnion crews, are made up of nozzlemen, trimmer, laborer,and an operating engineer The mixer driver supplies thecommercial crews with the needed material in much thesame fashion as he does the pool crews, with one exception:he does not handle the compressor switch, as jurisdiction ofthis work goes to the operating engineer The driver handlesthe controls governing the discharge of his load into thehopper of the gun.Mixer drivers do not supply the grout crews, who carrytheir own material. Grout is hydraulically pumped concreteused to stabilize soil The grout crews consist of a pipe manand several laborers or mortar mixers and a pump man.They, like the other crews, are dispatched from the Ravens-wood Road yard, where they load their supply of materialat the batch plant. The grout crews perform pressure grout-ing for both new construction and repair work. Roughly thisinvolves the placing of pipes into the ground at specifiedplaces and depths according to 'engineering drawings andthe injection of a mixture of sludge and cement under pres-sure, the purpose of which is to shore up walls or buildings,prepare for foundations where the subsoil is not of sufficientbearing quality to withstand the weight of construction; orto prepare for pool construction.The 12 or 14 mechanics work in the shop at theCompany's 7th Avenue location where they perform regularand major repairs on all types of Respondent's equipment.Two or three parts men purchase, keep stock and inventory,and supply the shop with needed parts. A lead mechanicand one or two helpersis assignedto the Ravenswood Roadyard to perform minor repair service on the spot when need-ed for any of the trucks or equipment while at the yard..They punch the timeclock used,for mixer drivers but remainunder the 'supervision of the shop superintendent at 7thAvenue.Also located at the yard 'is the batch plant where thematerialis stored and dispensed 22 Two tractor-trailer` driv-22 In February Respondent also operated a portable batchplant situatedin the SouthMiami area primarily to servicethe Fountainebleau Park con-tract, but whichwas also usedby drivers supplying poolsin that area. Thelarge contract having beencompleted, the batchplant has since been dis-posed of Alsoat that time Respondentemployed acarpenter and an appren-ticecarpenterwho were located at theRavenswood Road yard Theexperimentforwhich they were employedhas since been abandoned Thatnew division involved homeremodeling but most ofthe work performed bythe carpenters during the 3months of their employmentwas on improve-ments to Respondent'sproperty,and did not entail work related to the ICROCKETT-BRADLEY INCers haul sand to the yard A driver operates a front-endloader for moving sand about the yard where it is spread todry and to the batch plant. The batcher operates the batchplant where the mixer trucks are loaded in a rotating order.A dispatcher gives the material requirements and their se-quential order to the batcher who fills the mixer trucks tothose specifications. The driver then obtains his trip ticketfrom the dispatcher and proceeds to the jobsite specified(c)Function of mixer driversIn its operations the Respondent utilizes approximately65 pieces of heavy equipment, mostly specially fitted trucks,of which 35 are mixer trucks. Mixer truckdrivers are hiredon the basis of their experience in handling heavy truckequipment and are given about 3 days of training in theoperation of the Company's trucks and equipment. Thegunnite mixer drivers, together with the front-end loaderoperator, the batcher, and two tractor-trailer drivers,. areunder the separate supervision of the yard superintendent.These employees punch the timeclock located at the batcherplant. Drivers check over their equipment, which is a con-verted cement mixer truck,23 complete various driver logsand reports, including one listing any mechanical malfunc-tion of their unit which is placed in the mechanic's shack,clean their drums of any clinging material from the preced-ing load, participate in the loading on their turn at the batchplant, transport the material to the job site, discharge theload, and return to the yard and again prepare the truckwhile waiting their turn to take out another load.Specific trucks are assigned to each mixer driver If histruck breaks down he is assigned another truck if one isavailable. Otherwise he is given the option by the yard su-pervisor of performing "fill in" work around the yard ratherthan punch out on the timeclock. However, a driver is notrequired to accept such work.(d) Employment conditionsExcept for annual outings, the Company conducts sepa-ratemeetings for the driver and yard employees and forcrew members. The commercial crews are covered by theseveral area bargaining agreements of the different con-operation of the drivers or the crews23The Company presently has a prototype of specially designed equipmentwhich will be mounted on the trucks in the place of the mixer drums, andis taking bids for the building of such equipment and the conversion of thetrucks It is anticipated that this will be accomplished in approximately Iyear Assertedly this will enable the Company to assign the material supplytruck and driver to the gunnite crew and will require only one truck. insteadof the present minimum of two,to service a crew,because theprototype isdesigned to carry sand and cement in separate compartments and to carrya small mixer which enables the mixing of smaller quantities as demandedby the material flow requirements thus eliminating loss from spoilage of aload caused by its setting reaction within 2 hours after the cement and sandare mixed The evidence presented does not show why this change in mixingprocedure suggests the possibility of assigning the driver and his equipmentto the crew or why one such truckload is sufficient to replace the two andmore per pool now used Moreover, Respondent also supplies various jobswith loads mixed at the hatching plant both dry and wet, depending uponthe requirements and the distance I conclude that the effect of the antici-pated equipment conversion is speculative, and the time factor involved tooremote to affect the issues raised herein447struction unions, and their conditions of employment andbenefits accord with the governing labor agreement. Allother employees receive the same vacation, holiday, andinsurance benefits. Drivers and pool crew members, but notgrout crews or mechanics, receive 2-hour showup timeDrivers and mechanics receive free uniforms. Others, if theyuse them, pay for their uniforms.There have been permanent transfers of employees fromdriving to crew work In such cases the individual is usuallytrying to train for a higher paying job and the assignmentismade on a trial basis during which time the employee ispaid at the rate of his former job There is no real inter-change of job assignments between drivers and crew mem-bersAlthough there was considerable testimony regardingcleanup assistance to crews and shoveling performed bydrivers, the record establishes that most of the shoveling isdone to retrieve spillage at the hopper caused by new driversrunning the hopper over, and even this shoveling is not ajobrequirement. Any cleanup assistance to the crews is veryinfrequent and is on a voluntary basis, permitted only at theend of the driver's last load of the day. Drivers have specificinstructions to hurry back to the yard at other times to takeout their next load.Although the discharge of the material requires the drivertowork in close coordination with the nozzleman of thecrew for only about an hour with each load, he spendsapproximately 50 percent of his working time at the con-struction siteThis includes time consumed in waiting todischarge his load either because the pool crew has notarrived or is not ready, or because there is another truckahead of him still discharging a load These are faults ofdispatch timing not related to his job function. The driveralso spends a substantial amount of his working time wait-ing at the yard for his turn for loading at the batching plant.Drivers have fairly frequent contact with the yard me-chanics. Their contact with the mechanics at the shop islimited to those times when a driver takes his truck to theshop for repair and thejob is sufficiently minor to warranthis waiting for its completion He also has occasion to dealwith a shop mechanic if his truck breaks down on the roadand cannot be brought in under its own power. The shopmechanics go out on such emergency calls.Trucks, appropriately equipped, areassigned to thecrews A member of the crew and/or the foreman drivessuch trucks to the jobsite. Crew trucks are used primarily tomove the needed construction equipment and are incidentalto the primary function of the crew which is the construc-tion work, whereas the primary function of the mixer driveris the transporting of material In these circumstances, I donot view the use of trucks by the crews as diminishing theseparate identifiable function of the mixer drivers.All employees have ultimate common supervision, and allexcept the Holton crews, who work under the terms of theirrespective collective-bargaining agreements, have the sameholidays, vacation plan, and insurance benefits.(e) Appropriateness of the unit requestedRespondent asserts that only a unit of all production andmaintenance employees excluding all Holton employees isappropriate In support of its contention Respondent urges 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe application of Board precedent involving craft sever-ance, and those dealing with functional integration into theproduction process or where drivers spend a substantial partof their time in duties not related to their distinct function 24Respondent concedes, however, that if the drivers qualifyfor representation apart from the pool crews, then the me-chanics should be excluded from the unit Emphasis isplaced on the driver's functional relation to the whole crewduring the "unloading" process This, it is argued, demon-strates that the mixer driver is primarily a production em-ployee and that his driving is only incidental to thatfunction.Icannot accept this view of the mixer driver's job in lightof the clear separability of the similar Holton crews from themixer drivers who service them. Further, I am convincedthat the cases governing construction crafts urged by theGeneral Counsel are applicable to truckdrivers occupied inhaulingmaterial to construction crews, and I viewRespondent's operation as falling within the constructionindustry.25Because of the work relationship and community of inter-est between mixer drivers and other drivers who handle thematerial supply process carried on in the Ravenswood Roadyard, I find that a unit of mixer drivers should include thefront-end loader operators, the tractor-trailer drivers, andthe batchers.When the Miami plant was in operation theemployees assigned there performed the same functions asthose at Ravenswood Road and all drivers sent to the Mi-ami area used that plant for a second load I find that thoseemployees were part of the appropriate unit in February1973. I find, however, that although the carpenters workedat the Ravenswood Yard in February, they had no particu-lar functional relationship or community of interest withdrivers and I shall not count them as part of the unit. Simi-larly, the dispatcher who is directly supervised by Elgrim,and sharing his office, performs a function which is quitedistinct from that of drivers but which is related more spe-cifically to the operating crews' needs. Accordingly, thedispatcher should be excluded.Accordingly, I find that the unit urged by the GeneralCounsel is, and has been at all times material herein, appro-priate.(f)The Union's majority statusThe General Counsel presented 34 authorization cardssigned by employees of Respondentdesignatingthe Unionas theircollective-bargainingrepresentative.Of these, 18were signedon February 2, onewas signedon February 4,4 on February 5, and 5 on February 7, totaling 28 cardsexecutedbefore the Union's demand for recognition. Threemore cards were signed on February 9, one on February 12,one onFebruary 17, and one on February 20, which theGeneral Counsel has presented as proof of a continuing24Mallinckrodt Chemical Works, Uranium Division,162 NLRB 387,Kala-mazoo Paper Box Corporation,136 NLRB 134, and related cases25 SeeR B Butler,Inc,160 NLRB 1595, 1598-99 and cited cases,HydroConstructors Incorporated,168 NLRB 105,Sydney Faulks and Oliver Faulksd/b/a Faulks Brothers Construction Co,176 NLRB 324 Also seeGraverConstructionCompany.118 NLRB 1050interest in union representationThe payroll record of February 7 submitted by Respon-dent shows that there were 37 employees in job categoriesfalling within the unit hereinabove found appropriate Ac-cordingly, I find that the Union represented a clear majorityof the Respondent's employees in the unit for which it pre-sented its demand.It is established by the foregoing that theunitcovered bythe Union's recognition request is appropriate for collectivebargaining purposes and that the Union represented a ma-jority of Respondent's employees in that unit when it de-manded recognition and bargaining in its February 7 lettertoRespondent. There remains, however, the question ofwhether, in the circumstances of this case, considering par-ticularly the Respondent's other unfair labor practices, afinding of an 8(a)(5) violation and a remedial bargainingorder are warranted under the principles declared inN L R B. v Gissel Packing Co.,395 U S. 575 (1969) Al-though, in its letter of February 19 refusing to extend recog-nition,Respondent questioned that the Union's majoritywas uncoerced, no evidence was submitted to support anysuch claim and this contention was not presented at thehearing or in the Respondent's brief I therefore regard suchargument as having been abandoned I also regard the rais-ing of that question as having been made in bad faith in lightof Respondent's other conduct.As has been foundsupra,Respondent engaged in an in-tensive campaign and course of conduct which was de-signed to interfere with, restrain, and coerce its employeesfrom the very first day it learned of the interest in unionorganization, and discriminated against them in their condi-tions of employment for the purpose of depriving employeesof rights guaranteed by Section 7 of the Act. Even afteremployees had demonstrated their unanimous desire forunion representation both on the evening of the 6th and theday of the 7th, Respondent continued its campaign withdaily incidents of unlawful conduct, withholding its re-sponse to the Union demand until the day the circulationof a petition to revoke union authorizations began. Suchconduct clearly establishes Respondent's rejection of thevery principle of collective bargaining from the very begin-ning I further find that the unlawful interrogation, threats,warnings, promises, offers, and the ultimatum that the em-ployees deal with Respondent through a committee or attor-ney rather than their union representative, enforced bylocking out employees, and followed by further interroga-tion and threats culminating in open support of the petitionto revoke union authorization and increased offers of bene-fits if the leading union adherent could obtain the return ofthe authorization cards from the Union, created an atmo-sphere which effectively destroyed any possibility of an op-portunity for the exercise of a free choice by employees.Such substantial, pervasive, and extensive unlawful conductis so egregious as to require a finding, underGissel,that abargaining order is the only effective remedyAccordingly, I find that by failing andrefusing, sinceFebruary 7, 1973, to recognize the Union as the majorityrepresentative of its employees in the aforesaid appropriateunit, and bargain with it as requested, the Respondent vio-lated Section 8(a)(5) and (1) of the Act, and that, to effectu-ate the policies of the Act, a bargaining order is necessaryI CROCKETT-BRADLEY INC449not only to remedy that violation, but also to remedy theRespondent's independent 8(a)(3) and (1) violationsCONCLUSIONS OF LAW1.Respondentisanemployer engaged in commercewithin the meaning of Section 2(2) and (6) of the Act.2.Teamsters Union Local 769, affiliated with interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, is a labor organization withinthe meaning of Section 2(5) of the Act.3All truckdrivers, helpers, batchers and front-end load-ers employed by Respondent at the Ravenswood Road lo-cation,excluding laborers,mechanics,partsmen,carpenters, dispatchers, trimmers, hole men, nozzlemen,carpenter's helpers, watchmen, office clericals, guards, pro-fessional employees and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act4The Union at all times since February 7, 1973, hasbeen and now is the exclusive representative of all the em-ployees in the aforesaid unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.5By failing and refusing to recognize and bargain col-lectively with the Union as the exclusive bargaining repre-sentative of the employees in the appropriate unit set forthabove, on and after February 8, 1973, Respondent engagedin, and in engaging in, unfair labor practices within themeaning of Section 8(a)(5) and (I) of the Act.6.By acts of interrogation, threats, offers of benefits,urging the formation of employee committees to deal withthe Respondent, offering to negotiate a contract through anemployee committee or their attorney, supporting theUnion card withdrawal petition, and telling employees theplant was closed and to pick up their checks the next morn-ing, all inorder to induce employees to refrain from unionactivity and to revoke their designation of the Union as theirbargaining representative, and by interfering with the vindi-cation of employees rights under the Act, Respondent en-gaged in unfair labor practices within the meaning ofSection 8(a)(l) of the Act.7.By discriminating against those employees by lockingthem out and depriving them of work opportunities andwages to force employees to deal with Respondent throughcommittees or an attorney rather than the Union, Respon-dent engaged in unfair labor practices within the meaningof Section 8(a)(3) and (1) of the Act.8The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.loss of earnings or other monetary loss they may have suf-fered as a result of such discrimination, with interest there-on, to be computed in the manner usually prescribed by theBoard.Having found that the Union represented a majority ofthe employees in an appropriate unit, and that, for the rea-sons stated above, a bargaining order is required, it will berecommended that the Respondent recognize and bargainwith the Union upon requestUpon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended.ORDER 27The Respondent, Crockett-Bradley, Inc ; Concrete Sci-ences, Inc., C B Materials, Inc , and R E Holton, Inc., itsofficers, agents, successors, and assigns, shall-ICease and desist from(a) Interrogating, threatening, offering benefits, urgingthe formation of employee committees to deal with theCompany, offering to negotiate a contract through an em-ployee committee or their attorney, supporting a union-cardwithdrawal petition, telling employees the plant was closedand to pick up their checks, or interfering with the vindica-tion of employees' Section 7 rights(b)Locking out its employees and depriving them ofwork opportunities and wages, to force them to deal withthe Company through employee committees rather thanthrough a Union, or in any other manner discriminatingagainst employees in regard to hire or tenure of employmentor any term or condition of employment to discouragemembership in Teamsters Union Local 769, affiliated withInternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, or any other labor orga-nization.(c)Refusing to bargain collectively with TeamstersUnion Local 769, affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, as the exclusive bargaining representative of theemployees in the following appropriate unit*All truckdrivers, helpers, batchers and front-end load-ers employed by Respondent at the Ravenswood Roadlocation, excluding laborers,mechanics, parts men,carpenters, dispatchers, trimmers, hole men, nozzle-men, carpenter's helpers, watchmen, office clericals,guards, professional employees and supervisors as de-fined in the ActTHE REMEDYHaving found that Respondent engaged in and is engag-ing in certain unfair labor practices it will be recommendedthat it cease and desist therefrom and take certain affirma-tive action necessary to effectuate the policies of the Act.Having found that Respondent locked out its employeesand thereby caused a loss of work opportunities and wagesin violation of Section 8(a)(3) of the Act, it will be recom-mended that Respondent make those employees 26 for their26 Such group shall include the two trainees sent home by Maine Althoughthere is no real explanation in this record how the timecards of McGovernand Keller happened to be punched. I find that neither of these driversentered the yard and they are covered by the Order herein I do not view thestatus of the tractor-trailer driver as sufficiently litigated at the hearing andshall defer his entitlement to backpay to the compliance stage of this proceed-inIn the event no exceptions are filed as provided by Section 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Section102 48 of the Rules and Regulations, he adopted by the Board and becomeits findings, conclusions, and Order and all objections thereto shall bedeemed waived for all purposes 450DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to form, join, orassistthe Union, or any otherlabor organization, to bargain collectively through repre-sentativesof their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or othermutual aid or protection, or to refrain from any and all suchactivities.2Take the following affirmative action which is neces-sary to effectuate the policies of the Act-(a)Upon request, bargain with the Union named aboveas the exclusive representative of the employees in the ap-propriate unit described herein with respect to rates of pay,wages, hours of employment, and other terms and condi-tions of employment, and if an understanding is reached,embody such understanding in a signedagreement.(b)Make the employees whole for any loss of earningssuffered by them, due to the February 7, 1973, lockout ofemployees, in the manner set forth in the section hereofentitled "The Remedy."(c)Preserve, and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records, and all other records necessary for determina-tion of the amount of backpay due and the rights ofreinstatementunder the terms of this Order.(d) Post at its place of business in Fort Lauderdale, Flori-da, copies of the attached notice marked "Appendix " 28Copies of such notice on forms provided by theRegionalDirector for Region 12, after being signed by an authorizedrepresentative of Respondent, shall be posted by Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, defaced,or covered by any othermaterial.(e)Notify the Regional Director for Region 12, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.28 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentHolton, Inc., have violated the National Labor RelationsAct and we have been ordered to post this notice.The National Labor Relations Act gives you, as employ-ees, certain rights including the right to support and join alabor union and to bargain through your representative,without fear of any interference, restraint, coercion, or dis-crimination.Accordingly, we give you these assurances:WE WILL bargain, upon request, with TeamstersUnion Local 769, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, as the exclusive bargaining repre-sentative of all employees in the unit consisting of;All truck drivers, helpers, batchers and front-endloaders employer by the Company at the Ravens-wood Road location, excluding laborers, mechanics,partsmen, carpenter's helpers, watchmen, officeclericals, guards, professional employees and super-visors as defined in the Act.with respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employment,and if an understanding is reached, embody such un-derstanding in a signed agreement.WE WILL make our employees whole for any loss ofpay, with interest, suffered by them by reason of thelockout on February 7, 1973.WE WILL NOT discourage membership in TeamstersUnion Local 769, affiliated with InternationalBrother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, or any otherunion,by locking outour employees because of theirunionactivities.WE WILL NOT interfere with the exercise of employees'rights by interrogation, threats, offers of benefits, urg-ing the formation of employee committees to deal withthe Company, offering to negotiate a contract throughan employee committee or their attorney, supportingthe union-card withdrawal petition, and telling em-ployees the plant is closed and to pick up their checks,or interfere with the vindication of those rightsWE WILL NOT in any manner interfere with,restrain,or coerce our employees in theexerciseof their rightsto self-organization, to form labor organizations, tojoin or assist the above-named Union or any otherlabor organization, to bargain collectively through rep-resentatives of their own choosing and toengage inother concerted activities for the purposes of collectivebargaining or other mutual aid or protection, or torefrain from any or all such activitiesAfter atrial at which all sides had the chance to give evi-dence,it has been decided-that we, Crockett-Bradley, Inc.,DatedByConcrete Sciences, Inc., C B Materials,Inc., and R. E.CROCKETT-BRADLEY,INC, CON.CRETE SCIENCES,INC, C B MA.TERIALS,INC,ANDR. E.HOLTON, INC(Employer)(Representative)(Title) CROCKETT-BRADLEY INC.451This is an official notice and must not be defaced byor covered by any other material. Any questions concerninganyonethis notice or compliance with its provisions may be direct-This notice must remain posted for 60 consecutive daysed to the Board'sOffice,Madruga Building Suite 410, 1570from the date of posting and must not be altered, defaced,Madruga Avenue, Coral Gables, Florida 33146,Telephone305-350-5391.